The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,058,805. Although the claims at issue are not identical, they are not patentably distinct from each other because although the ‘805 contains extra steps, these steps are not necessary to realize the functionality of the instant claims.

17/078030
9,058,805
1. A method comprising: receiving, at data processing hardware of a user device, audio data corresponding to an utterance spoken by a user associated with the user device: generating, by the data processing hardware of the user device, using a first language model having a vocabulary that incorporates user-specific data associated with the user, a first transcription for the utterance by performing speech recognition on the audio 



3. The method of claim 2, wherein the second transcription does not include the unique term contained in the user-specific data. 

4. The method of claim 2, wherein the unique term comprises a contact name or an artist name. 

5 . The method of claim 2, wherein the unique term comprises an application installed on the user device. 

6. The method of claim 1, wherein the user-specific data comprises at least at least one of a contact list for the user, an applications list of applications installed on the user device, or a media list of media stored on the user device. 



8. The method of claim 1, wherein the first language model comprises a grammar-based language model that incorporates the user-specific data. 

9. The method of claim 8, wherein the grammar-based language model comprises a set of one or more terms associated with one or more voice actions performable by the user device. 

10. The method of claim 1, wherein the second language model comprises a statics-based language model. 








11. A user device comprising: data processing hardware of a user device; and memory hardware in communication with the data processing hardware of the user device and storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving audio data corresponding to an utterance spoken by a user associated with the user device; generating, using a first language model having a vocabulary that incorporates user-specific data associated with the user, a first transcription for the utterance by performing speech recognition on the audio data, the first transcription associated with a voice action performable by the user device; receiving, by the data processing hardware of the user device, from a server executing a second 

12. The user device of claim 11, wherein the first transcription comprises a unique term contained in the user-specific data. 

13. The user device of claim 12, wherein the second transcription does not include the 

14. The user device of claim 12, wherein the unique term comprises a contact name or an artist name. 

15. The user device of claim 2, wherein the unique term comprises an application installed on the user device. 

16. The user device of claim 11, wherein the user-specific data comprises at least at least one of a contact list for the user an applications list of applications installed on the user device, or a media list of media stored on the user device. 

17. The user device of claim 11, wherein the vocabulary of the second language model is larger than the vocabulary of the first language model. 



19. The user device of claim 18, wherein the grammar-based language model comprises a set of one or more terms associated with one or more voice actions performable by the user device. 

20. The user device of claim 1, wherein the second language model comprises a statics-based language model.

 

2. The method of claim 1, wherein the operations of at least one of the limited speech recognizer and the expanded speech recognizer are performed at a server computer device. 


3. The method of claim 1, further comprising: in response to classifying the utterance, based at least on a portion of the aligned transcription, as the voice command: generating the voice command using at least a portion of the first transcription and at least part of the second transcription; and initiating the voice command; and in response to classifying the utterance as the voice query: generating the voice query using at least a portion of the first transcription and at least part of the second transcription; and initiating the voice query. 
 

4. The method of claim 1, wherein the limited speech recognizer is configured to recognize one or more of a collection of placeholder terms, a collection of voice command terms, and a collection of contact names from a contact list. 


5. The method of claim 1, wherein the expanded speech recognizer is configured to recognize one or more of a collection of general grammar terms, a collection of placeholder terms, a collection of proper names, and a collection of voice command terms. 
 

6. The method of claim 5, wherein the expanded speech recognizer is not configured to recognize a collection of contact names from a contact list. 
 

7. The method of claim 1, wherein the operations of at least one of the limited speech recognizer and the expanded speech recognizer are performed at a mobile device. 
 


 

9. The system of claim 8, wherein the operations of at least one of the limited speech recognizer and the expanded speech recognizer are performed at a mobile device. 
 

10. The system of claim 8, the operations further comprising: in response to classifying the utterance, based at least on a portion of the aligned transcription, as the voice command: generating the voice command using at least a portion of the first transcription and at least part of the second transcription; and initiating the voice command; and in response to classifying the 
 

11. The system of claim 8, wherein the limited speech recognizer is configured to recognize one or more of a collection of placeholder terms, a collection of voice command terms, and a collection of contact names from a contact list. 
 

12. The system of claim 8, wherein the expanded speech recognizer is configured to recognize one or more of a collection of general grammar terms, a collection of placeholder terms, a collection of proper names, and a collection of voice command terms. 
 


 

14. A non-transitory computer readable medium storing instructions executable by a data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising: receiving audio data that corresponds to an utterance; obtaining a first transcription of the utterance that was generated using a limited speech recognizer, wherein the limited speech recognizer comprises a speech recognizer that includes a language model that is trained over a limited speech recognition vocabulary that includes one or more terms from a voice command grammar, but that includes fewer than all terms of an expanded grammar; obtaining a second transcription of the utterance that was generated using an 
 

15. The computer readable medium of claim 14, the operations further comprising: in response to classifying the utterance, based at least on a portion of the aligned transcription, as the voice command: generating the voice command using at least a portion of the first transcription and at least part of the second transcription; and initiating the voice command; and in response to classifying the utterance as the voice query: generating the 
 

16. The computer readable medium of claim 14, wherein the limited speech recognizer is configured to recognize one or more of a collection of placeholder terms, a collection of voice command terms, and a collection of contact names from a contact list. 
 

17. The computer readable medium of claim 14, wherein the expanded speech recognizer is configured to recognize one or more of a collection of general grammar terms, a collection of placeholder terms, a collection of proper names, and a collection of voice command terms.


Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.
As per the independent claims, it has been found (see PTAB decision, in parent case 13/838379) Phillips does not disclose providing an output of a first transcription of utterances, which is generated employing a language model based on user- specific data, based on a determination that a different second transcription of the utterances, which is generated employing a language model independent of user-specific data, includes a predefined term associated with an action that is performable by a device.  Phillips’ output from using language models based on usage history for one pass discloses the recited “generating a first transcription... by performing speech recognition . . . using a first speech recognizer [that] employs a language model that is based on user-specific data.” Final Act. 4 (citing Phillips § 60, Fig. 2).  Phillips’ use of language models for one pass discloses the recited generating a first transcription and Phillips’ use of an acoustic model discloses the recited generating a second transcription.  Phillips does not disclose providing an output of the transcription using the language model based on a determination that transcription using the acoustic model includes a predefined term, as required by claim 1.  Phillips does not disclose outputting the results of the first transcription if it reruns the speech recognition with a new model. Rather, Phillips either outputs the results of the acoustic model (i.e., the output the Examiner maps to the second transcription) or Phillips combines the recognition outputs (transcriptions) of multiple language models. Reply Br. 1—2 (citing Phillips 4 70, Fig. 5a).  Even assuming Phillips’ speech recognition using a language model discloses the recited step of generating a first transcription and Phillips’ rerunning speech recognition using an acoustic model discloses the recited step of generating a second transcription, Phillips does not 

Response to Arguments

Applicant’s arguments, along with the claim amendments, have overcome the prior art rejection.  The double patenting rejection remains, as noted above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
12/29/2021